


EXHIBIT 10.18






FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is made and entered
into as of February 26, 2015 (the “Effective Date”), among SYMMETRY SURGICAL
INC., a Delaware corporation (“Symmetry”), Specialty Surgical Instrumentation,
Inc., a Tennessee corporation (“SSI”), OLSEN MEDICAL, LLC, a Delaware limited
liability company (“Olsen”) (Symmetry, SSI and Olsen are sometimes referred to
herein collectively as “Borrowers” and individually as a “Borrower”), Symmetry,
as Borrower Representative (“Borrower Representative”), the other Credit Parties
party hereto, the financial institutions party hereto from time to time
(collectively, “Lenders” and individually each a “Lender”), and GENERAL ELECTRIC
CAPITAL CORPORATION, a Delaware corporation (in its individual capacity, “GE
Capital”), as administrative agent for the Secured Parties from time to time
party to the Credit Agreement described below (in such capacity, the “Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower Representative, the Borrowers, the other Credit Parties
party thereto, the Lenders party thereto and Agent are parties to that certain
Credit Agreement, dated as of December 5, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
pursuant to which the Lenders committed to make certain loans and other
financial accommodations to the Borrowers upon the terms and conditions set
forth therein; and
WHEREAS, the Borrower Representative and the other Credit Parties have requested
that Agent and the Lenders amend certain provisions of the Credit Agreement as
more fully described herein; and
WHEREAS, Agent and the Lenders are willing to amend certain provisions of the
Credit Agreement, all subject to and in accordance with the terms and conditions
specified herein.
NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree,
covenant and warrant as follows:
SECTION 1.
DEFINITIONS.

1.Interpretation. All capitalized terms used herein (including the recitals
hereto) shall have the respective meanings assigned thereto in the Credit
Agreement unless otherwise defined herein.
SECTION 2. AMENDMENTS. Subject to the terms and conditions of this Amendment,
including, without limitation, the representations, warranties and covenants in
Section 4 hereof and the conditions precedent to the effectiveness of this
Amendment in Section 5 hereof, the Credit Agreement is hereby amended as
follows:
(a)Section 5.10 of the Credit Agreement is hereby amended by deleting the first
sentence and substituting in lieu thereof the following new sentence:    
“Each Credit Party shall enter into, and cause each depository, securities
intermediary or commodities intermediary to enter into, Control Agreements
providing for “full” cash dominion with respect to each deposit, securities,
commodity or similar account maintained by such Person (other than (i) any
payroll account so long as such payroll account is a zero balance account, (ii)
zero balance disbursement accounts, (iii) withholding tax and fiduciary accounts
and (iv) the Subject Wells Fargo Collateral Account, which amounts on deposit in
the Subject Wells Fargo Collateral Account shall not exceed $25,000 in the
aggregate at any one time).”
(b)Schedule 12.01 of the Credit Agreement (Defined Terms in Other Articles) is
hereby amended by adding the following definition in the appropriate
alphabetical order:
““Subject Wells Fargo Collateral Account” means the deposit account numbered
4182481903 maintained by Wells Fargo, N.A. in the name of Specialty Surgical
Instrumentation, Inc.”




--------------------------------------------------------------------------------




SECTION 3.
ACKNOWLEDGMENTS

1.Acknowledgment of Obligations. All Obligations, together with interest accrued
and accruing thereon, and fees, costs, expenses and other charges now or
hereafter payable by the Credit Parties to the Lenders, are unconditionally
owing by the Credit Parties, all without offset, defense or counterclaim of any
kind, nature or description whatsoever.
2.Acknowledgment of Liens. Each of the Credit Parties hereby acknowledges,
confirms and agrees that Agent on behalf of the Lenders has and shall continue
to have valid, enforceable and perfected first priority Liens (subject to
certain Permitted Liens) upon and security interests in the Collateral
heretofore granted by the Credit Parties to Agent on behalf of the Lenders
pursuant to the Loan Documents.
3.Binding Effect of Documents. Each of the Credit Parties hereby acknowledges,
confirms and agrees that: (a) each of the Loan Documents to which it is a party
has been duly executed and delivered to Agent, and each is in full force and
effect as of the date hereof, (b) the agreements and obligations of each Credit
Party contained in the Loan Documents and in this Amendment constitute the
legal, valid and binding obligations of such Credit Party, enforceable against
it in accordance with their respective terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles relating to enforceability, and no Credit Party has a valid
defense to the enforcement of such obligations and (c) Agent and the Lenders are
and shall be entitled to the rights, remedies and benefits provided for them in
the Loan Documents and applicable law.
SECTION 4. REPRESENTATIONS, WARRANTIES AND COVENANTS
Borrowers and each of the other Credit Parties hereby further represent, warrant
and covenant with and to Agent and the Lenders as follows:
1.Representations and Warranties. After giving effect to this Amendment, each of
the representations and warranties made by or on behalf of the Credit Parties to
Agent and the Lenders in all of the Loan Documents was true and correct in all
material respects when made and is true and correct in all material respects on
and as of the date of this Amendment with the same full force and effect as if
each of such representations and warranties had been made by such Person on the
date hereof and in this Amendment, except to the extent that such representation
and warranty expressly relates to an earlier date and except for changes therein
expressly permitted or expressly contemplated by the Credit Agreement.
2.Binding Effect of Documents. This Amendment and the other Loan Documents have
been duly executed and delivered to Agent and the Lenders by the Borrowers and
each of the other Credit Parties and are in full force and effect, as modified
hereby.
3.No Conflict, Etc. The execution and delivery and performance of this Amendment
by the Borrowers and each of the other Credit Parties will not violate any
Federal, state or any other material law, rule, regulation or order or material
contractual obligation of such Person in any material respect and will not
result in, or require, the creation or imposition of any Lien (other than the
Liens created by the Collateral Documents) on any of its Properties or revenues.
4.Events of Default. Immediately prior to, and after giving effect to this
Amendment, no Events of Default have occurred and are continuing as of the date
hereof. The parties hereto acknowledge, confirm and agree that any material
misrepresentation by any Credit Party or any failure of any Credit Party to
comply with the covenants, conditions and agreements contained in this Amendment
shall constitute an Event of Default under the Credit Agreement.
SECTION 5. CONDITIONS TO EFFECTIVENESS
The effectiveness of the terms and provisions of this Amendment shall be subject
to each of the following conditions precedent having been satisfied as
determined in Agent’s sole discretion:
(a)    Agent shall have received one or more counterparts of this Amendment,
duly executed and delivered by the Credit Parties and the Lenders; and
(b)    All reasonable out-of-pocket costs and expenses referenced in Section
10.05 of the Credit Agreement that have been invoiced to the Borrowers shall
have been paid or reimbursed by the Borrowers, including, without limitation,
those relating to this Amendment.






--------------------------------------------------------------------------------




SECTION 6.
PROVISIONS OF GENERAL APPLICATION

1.Effect of this Amendment. Except for the amendments expressly set forth and
referred to in Section 2, no other changes or modifications to the Loan
Documents are intended or implied and in all other respects the Loan Documents
are hereby specifically ratified and confirmed by all parties hereto as of the
date hereof. In the event of any conflict between the terms of this Amendment
and the other Loan Documents, the terms of this Amendment shall control. Nothing
in this Amendment is intended, or shall be construed, to constitute a novation
or an accord and satisfaction of any Credit Party’s Obligations under or in
connection with the Credit Agreement or any of the other Loan Documents or to
modify, affect or impair the perfection or continuity of Agent’s security
interests in, security titles to or other Liens on any Collateral for the
Obligations. The Credit Agreement and this Amendment shall be read and construed
as one agreement. Agent and Lenders hereby notify the Credit Parties that,
effective from and after the date of this Amendment, Agent and Lenders intend to
enforce all of the provisions of the Loan Documents and that Agent and Lenders
expect that the Credit Parties will strictly comply with the terms of the Loan
Documents from and after this date.
2.Costs and Expenses. The Credit Parties absolutely and unconditionally agree to
pay to Agent, on demand by Agent at any time and as often as the occasion
therefore may require, all reasonable fees and out-of-pocket disbursements of
any counsel to Agent in connection with the preparation, negotiation, execution,
or delivery of this Amendment and any agreements delivered in connection
herewith and expenses which shall at any time be incurred or sustained by Agent
or any participant of Agent or any of its respective directors, officers,
employees or agents as a consequence of or in any way in connection with the
preparation, negotiation, execution, or delivery of this Amendment and any
agreements prepared, negotiated, executed or delivered in connection herewith.
3.Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be necessary or
desirable to effectuate the provisions and purposes of this Amendment.
4.Binding Effect. This Amendment shall be binding upon and inure to the benefit
of each of the parties hereto and their respective successors and assigns.
5.Survival of Representations and Warranties. All representations and warranties
made in this Amendment or any other document furnished in connection with this
Amendment shall survive the execution and delivery of this Amendment and the
other documents, and no investigation by Agent or any Lender shall affect the
representations and warranties or the right of Agent or the Lenders to rely upon
them.
6.Releases. As a material inducement to Agent and the Lenders to enter into this
Amendment and to grant concessions to the Credit Parties, all in accordance with
and subject to the terms and conditions of this Amendment, each Credit Party:
(a)Does hereby remise, release, acquit, satisfy and forever discharge Agent and
the Lenders and their subsidiaries and affiliates, and all of their respective
past, present and future officers, directors, employees, agents, attorneys,
representatives, participants, heirs, successors and assigns (each a “Releasee”
and collectively, the “Releasees”) from any and all manner of debts,
accountings, bonds, warranties, representations, covenants, promises, contracts,
controversies, arguments, liabilities, obligations, expenses, damages,
judgments, executions, actions, claims, demands and causes of action of any
nature whatsoever, whether at law or in equity, either now accrued or hereafter
maturing or whether known or unknown, which any Credit Party now has or
hereafter can, shall or may have by reason of any manner, cause or things, from
the beginning of the world to and including the date of this Amendment, with
respect to matters arising out of, in connection with or related to:
(i)any and all obligations owed or owing to any Releasee under any document
evidencing financial arrangements by, among and between such Releasee and any
Credit Party, relating to the Credit Agreement, and including, but not limited
to, the administration or funding thereof;
(ii)the Credit Agreement and indebtedness evidenced and secured thereby; or
(iii)any other agreement or transaction between any Credit Party and any
Releasee entered into in connection with the Credit Agreement.
(b)Does hereby covenant and agree never to institute or cause to be instituted
or continued prosecution of any suit or other form of action or proceeding of
any kind or nature whatsoever against any Releasee by reason of or in connection
with any of the foregoing matters, claims or causes of action; provided,
however, that the foregoing release and covenant not to sue shall not apply to
any claim arising after the date of this Amendment with respect to acts,
occurrences or events after the date of this Amendment; and, further provided
that the foregoing release and covenant not to sue shall not apply to any rights
or claims, if any, of any third party creditors of any Credit Party. If any
Credit Party or any of its successors, assigns or other legal representations
violates the foregoing covenant,




--------------------------------------------------------------------------------




such Credit Party and its successors, assigns and legal representatives, jointly
and severally agree to pay, in addition to such other damages as any Releasee
may sustain as a result of such violation, all attorneys’ fees and costs
incurred by any Releasee as a result of such violation.
(c)Does hereby expressly acknowledge and agree that the covenants and agreements
of Agent and the Lenders contained in this Amendment shall not be construed as
an admission of any wrongdoing, liability or culpability on the part of Agent or
any Lender or as any admission by Agent or any Lender of the existence of claims
by any Credit Party against Agent, the Lenders or any other Releasee. Each
Credit Party, Agent and the Lenders acknowledge and agree that the value to the
Credit Parties of the covenants, consents and agreements on the part of Agent
and the Lenders contained in this Amendment substantially and materially exceed
any and all value of any kind or nature whatsoever of any claims or other
liabilities waived or released by the Credit Parties.
(d)Notwithstanding anything contained in this Amendment, the general release set
forth in this Amendment shall not extend to and shall not include any duties or
obligations of Agent or the Lenders in the Credit Agreement as modified by this
Amendment or in any of the Loan Documents.
7.Entire Agreement. This Amendment expresses the entire understanding and
agreement of the parties hereto with respect to the subject matter hereof and
supersedes all prior understandings, negotiations, correspondence and agreements
of the parties regarding such subject matter.
8.GOVERNING LAW. THE LAWS OF THE STATE OF ILLINOIS SHALL GOVERN ALL MATTERS
ARISING OUT OF, IN CONNECTION WITH OR RELATING TO THIS AMENDMENT, INCLUDING, ITS
VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE AND ENFORCEMENT (INCLUDING,
ANY CLAIMS SOUNDING IN CONTRACT OR TORT LAW ARISING OUT OF THE SUBJECT MATTER
HEREOF AND ANY DETERMINATIONS WITH RESPECT TO POST-JUDGMENT INTEREST).
9.Incorporation of Credit Agreement Provisions. The provisions contained in
Sections 10.11, 10.12, 10.13, 10.15(b), 10.15(c), 10.15(d), 10.16, 10.20 and
10.21 of the Credit Agreement are incorporated herein by reference to the same
extent as if reproduced herein in their entirety.
10.Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart. Delivery of an executed signature page of this Amendment by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.




IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective duly authorized officers, as of the date first above
written.


                    
GENERAL ELECTRIC CAPITAL     CORPORATION, as Agent and Swingline Lender
            
By:                         
Name:     ________________________________
Title: Duly Authorized Signatory






--------------------------------------------------------------------------------




GE CAPITAL BANK, as a Lender


By:     
Name: _________________________________
Title: Duly Authorized Signatory




BORROWERS:


SYMMETRY SURGICAL INC.


By:                         
Name: David C. Milne
Title: Chief Administrative Officer, SVP, General          Counsel and Corporate
Secretary




SPECIALTY SURGICAL INSTRUMENTATION, INC.


By:                     
Name: David C. Milne
Title: Chief Administrative Officer, SVP, General          Counsel and Corporate
Secretary


OLSEN MEDICAL, LLC


By: Specialty Surgical Instrumentation, Inc., as its Member
By:                     
Name: David C. Milne
Title: Chief Administrative Officer, SVP,
General Counsel and Corporate
Secretary
        


BORROWER REPRESENTATIVE:


SYMMETRY SURGICAL INC.


By:                         
Name: David C. Milne
Title: Chief Administrative Officer, SVP, General          Counsel and Corporate
Secretary






















--------------------------------------------------------------------------------






CREDIT PARTIES:


SYMMETRY MEDICAL SSI REAL ESTATE, LLC


By: Specialty Surgical Instrumentation, Inc., as its
Member


By:                         
Name: David C. Milne
Title: Chief Administrative Officer, SVP,
General Counsel and Corporate
Secretary


SYMMETRY SURGICAL INTERNATIONAL, INC.


By:                         
Name: David C. Milne
Title: Chief Administrative Officer, SVP, General          Counsel and Corporate
Secretary




S.S.I.I. LP, LLC


By: Symmetry Surgical International, Inc., as its
Member


By:                         
Name: David C. Milne
Title: Chief Administrative Officer, SVP,
General Counsel and Corporate
     Secretary








